internal_revenue_service number release date index number ---------------------------------------------- --------------------------------------------------------- --------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ------------- telephone number -------------------- refer reply to cc psi plr-127571-07 date date re --------------------------------------------------- --------------------------------------------------------- legend decedent husband trust marital trust trustee date date date accountant dollar_figurea dollar_figureb dollar_figurec dollar_figured state dear ------------ ----------------------- ------------------------------------------------------- --------------------------------------- ---------------------------------------------------------------------- ---------------------------------------------- ---------------------- --------------------------- ------------------------ ---------------------------- --------------- ------------ ------------ --------------- --------- this is in response to your authorized representative's letter dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to sever marital trust into two separate trusts for purposes of the generation-skipping_transfer gst tax and to make a reverse qualified_terminable_interest_property qtip_election under sec_2652 of the internal_revenue_code with respect to one trust the gst exempt trust a ruling is also requested that the decedent’s remaining gst allocation will be treated as if automatically made under the automatic allocation provisions of sec_2632 plr-127571-07 on date decedent established a revocable_trust trust pursuant to state law decedent died on date survived by husband husband died on date article i sec_4 b of trust provides that upon decedent’s death a_trust marital trust was to be created for the benefit of husband in the amount necessary to reduce decedent’s federal estate_tax after taking into account all allowable deductions and available credits to zero the trustee of the marital trust was directed to distribute in convenient installments but not less frequently than annually all of the net_income to or for the benefit of husband for his lifetime the trustee was also given authority to distribute to or for the benefit of husband so much of the principal of marital trust as the trustee determined to be necessary for his proper health education maintenance and support article i sec_4 c of trust provides that after funding the marital trust the balance of decedent’s trust property was to be allocated to a credit_shelter_trust article i sec_4 b iii of trust provides that upon the death of husband the remainder of the marital trust was to be added to the credit_shelter_trust article i sec_4 c provides that the remainder of the credit_shelter_trust augmented by the remainder of the martial trust was to continue in trust as a testamentary charitable_lead_unitrust clut with the remainder payable at the end of the lead term to non-charitable beneficiaries or their descendants although none of the non-charitable remainder beneficiaries named in trust represents a skip_person for purposes of the gst tax trust provides that if any of the named remainder beneficiaries should die before the termination of the clut his or her interest will pass in trust to his or her lineal_descendants per stirpes article v section provides in part that if a_trust would be partially exempt from gst tax by reason of an allocation of gst_exemption to it before the allocation the trustee in its discretion may divide the trust into two separate trusts of equal or unequal value to permit allocation of the exemption solely to one trust which will be entirely exempt from gst tax husband as executor of decedent’s estate retained the services of accountant to prepare and file decedent’s form_706 united_states estate and generation- skipping transfer_tax return on schedule m of the form_706 an election was made under sec_2056 to treat marital trust as qtip and an estate_tax_marital_deduction in the amount of dollar_figurea was claimed the marital trust was not divided into two separate trusts and the reverse_qtip_election was not made with respect to one of the separate trusts on schedule r generation-skipping_transfer_tax dollar_figureb was allocated to credit_shelter_trust however dollar_figurec the balance of decedent’s available gst_exemption was not allocated on schedule r plr-127571-07 accountant was also retained to prepare and file husband’s form_706 it was during the preparation of husband’s form_706 that accountant discovered his earlier failure to sever marital trust into two trusts a gst exempt marital trust and a gst non-exempt marital trust to make a reverse_qtip_election with respect to the gst exempt marital trust and to allocate decedent’s remaining available gst_exemption to the gst exempt marital trust trustee of marital trust requests an extension of time under sec_301 to sever the marital trust into two separate trusts under sec_2654 and make the reverse_qtip_election under sec_2652 with respect to one of the separate trusts trustee also requests a ruling that dollar_figurec decedent’s remaining available gst_exemption will be treated as if automatically allocated to the gst exempt marital trust under the automatic allocation rules of sec_2632 sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate under sec_2056 an estate_tax_marital_deduction is allowed for qualified_terminable_interest_property qualified_terminable_interest_property is defined under sec_2056 as property which passes from the decedent to the surviving_spouse in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 b v applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if i the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals or has a usufruct interest for life in the property and ii no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable under sec_2044 property subject_to a qtip_election for which a deduction is allowed under sec_2056 is includible in the surviving spouse’s gross_estate on the surviving spouse’s subsequent death plr-127571-07 sec_2601 imposes a tax on every gst made by a transferor to a skip_person a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term applicable_rate means with respect to any gst the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a generation- skipping transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator is the value of the property transferred reduced by the sum of any federal estate_tax or state death_tax actually recovered from the trust attributable to such property and any charitable deduction allowable under sec_2055 or sec_2522 with respect to such property sec_2631 as in effect during the year of decedent’s death provides that for purposes of determining the inclusion_ratio every individual is allowed a gst_exemption that may be allocated by the individual or his executor to any property with respect to which the individual is the transferor the gst_exemption amount for the year of decedent’s death was dollar_figured sec_2631 provides that any allocation under sec_2631 once made is irrevocable sec_2632 provides that an individual's gst_exemption may be allocated at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such return is required to be filed under sec_26_2632-1 of the generation-skipping_transfer_tax regulations an allocation of a decedent's available gst_exemption by the executor of the decedent's_estate is made on form_706 filed on or before the date prescribed for filing the return by sec_6075 including any extensions granted an allocation of gst_exemption with respect to property included in the gross_estate of a decedent is effective as of the date of death as in effect during the year of decedent’s death sec_2032 redesignated as sec_2632 by p l sec_561 provides that in general any portion of an individual’s gst_exemption that has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows a first to property that is the subject of a direct_skip occurring at such individual’s death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual’s death plr-127571-07 sec_26_2632-1 provides that a decedent's unused gst_exemption is automatically allocated on the due_date for filing form_706 to the extent not otherwise allocated by the decedent's executor on or before that date unused exemption is allocated pro_rata subject_to the rules of sec_26_2642-2 b on the basis of the value of the property as finally determined for purposes of the estate_tax chapter value first to direct skips treated as occurring at the transferor’s death the balance if any of unused gst_exemption is allocated pro_rata subject_to the rules of sec_26_2642-2 on the basis of the chapter value of the nonexempt_portion of the trust property to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made however no automatic allocation of gst_exemption is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gst with respect to the new trust under sec_2652 and sec_26_2652-1 the transferor of the property for gst tax purposes is the individual with respect to whom the property was last subject_to federal estate or gift_tax however under sec_2652 in the case of a_trust for which a deduction was allowed under sec_2056 the decedent's_estate may elect to treat all of the property in the trust as if the sec_2056 election had not been made for purposes of the gst tax ie a reverse_qtip_election accordingly the decedent and not the surviving_spouse is treated as the transferor of the property for gst tax purposes the reverse_qtip_election is irrevocable and is not effective unless it is made with respect to all of the property in the trust to which the qtip_election applies under sec_26_2652-2 the reverse_qtip_election is made on the return of tax on which the qtip_election is made sec_2654 provides in part that for purposes of the gst tax the portions of a_trust attributable to transfers from different transferors shall be treated as separate trusts under sec_26_2654-1 the severance of a_trust that is included in the transferor's gross_estate or created under the transferor's will into two or more trusts is recognized for purposes of chapter if the governing instrument does not require or otherwise direct severance but the trust is severed pursuant to discretionary authority granted either under the governing instrument or local law and a the terms of the new trusts provide in the aggregate for the same succession of interests and beneficiaries as are provided in the original trust b the severance occurs or a reformation proceeding if required is commenced prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and c the new trusts are severed on a fractional basis if severed on a fractional basis the separate trusts need not be funded with a pro_rata portion of each asset plr-127571-07 held by the undivided trust the trust may be funded on a non pro_rata basis provided funding is based on either the fair_market_value of the assets on the date of funding or in a manner that fairly reflects the net appreciation or depreciation in the value of the assets measured from the valuation_date to the date of funding sec_26_2654-1 provides that an individual's gst_exemption under sec_2632 may be allocated to the separate trusts at the discretion of the executor or trustee under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer has acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election in this case because a qtip_election was made on decedent's form_706 the assets of marital trust are includible in husband’s gross_estate pursuant to sec_2044 husband is considered the transferor of such property for gst tax purposes thereby precluding the allocation of any of decedent's gst_exemption to marital trust however if decedent's_estate is granted an extension of time to sever marital trust into a gst exempt marital trust and a gst nonexempt marital trust and to make a reverse_qtip_election with respect to the gst exempt marital trust decedent will be treated as the transferor of the gst exempt marital trust for gst tax purposes based on the facts and representations made we have determined that the standards of sec_301_9100-1 and sec_301_9100-3 have been met article v section of trust provides the trustee with the discretion to divide marital trust into two separate trusts of equal or unequal value to permit allocation of decedent’s gst_exemption to one of the trusts therefore an extension of time is granted until days from the date plr-127571-07 of this letter to sever marital trust into a gst exempt marital trust and a gst nonexempt marital trust and to make a reverse_qtip_election with respect to the gst exempt marital trust as a result of the severance and the reverse_qtip_election with respect to the gst exempt marital trust decedent's remaining gst_exemption will be allocated to the gst exempt marital trust under sec_2632 therefore provided that the gst exempt marital trust and the gst nonexempt marital trust are funded as described in sec_26_2654-1 the gst exempt marital trust will have an inclusion_ratio of zero and the gst nonexempt marital trust will have an inclusion_ratio of the reverse_qtip_election should be made on a supplemental form_706 the supplemental form_706 should be filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the return a copy is enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely william p o'shea associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter cc
